DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim(s) 1, 5 and 6 have been considered but are not persuasive. Moreover, there are new grounds of rejection with the same and additional references necessitated by amendments. 
	Applicant amended Claims 1-2 and 3-9 to add the limitations of a supply port positioned on a side of the cylinder such that the cylinder extends above and below it necessitating a new reference and that the first refrigerant flow path is formed inside the case as a hole in the case (Claims 1, 8 and 9) and to relate first and second portions and first and second refrigerant flow paths to the cylinder itself (Claims 2 and 4-6). 
Claim 7 was amended to add the limitation that “…the heat insulating portion has a lower heat conductivity than the cylinder.” No new matter added.
	Applicant’s arguments as to the rejection under 35 U.S.C. § 102 appear to be as follows (Applicant Arguments/Remarks Made in an Amendment p. 8):
	The Office Action equates the sleeve shield in Womer (US. 2017/0291364; Fig. 1 sleeve shield – 28) to the refrigerant path taught in the present application, however it 
	This argument is not persuasive for the following reason:
The case as recited in Claim 1 which is “configured to accommodate at least a part of the screw drive unit…” is maintained by the Examiner to be disclosed by Womer (See Fig. 9 below, paragraph [0064] …drive-shaft portion – 52 of the screw – 50 passes through the feed chamber – 20 or 20’ and is mounted for rotation through a bearing-seal housing – 18…) and as such the sleeve shield does appear to extend into the case which surrounds the screw drive unit (Fig. 9 bearing seal housing – 18; sleeve shield – 28). More critically for meeting Claim 1, this sleeve shield does contain a refrigerant (paragraph [0060] …air can be circulated along the length, i.e. inside of the sleeve-shield – 28 and the drive-shaft portion – 52, for additional cooling…).	
				
    PNG
    media_image1.png
    842
    908
    media_image1.png
    Greyscale

	However, as stated above, with these new amendments that relate the first and second portions and the first and second refrigerant paths to the first portion of the cylinder itself while maintaining the relationships between the first, second, third and fourth regions of the first portion of the cylinder, there are new grounds of rejection with the same references necessitated by these amendments


	This argument is not persuasive for the following reason:
	Womer teaches that the screw passes through the feed chamber such that the screw extends above and below the supply port (paragraph [0064] (…screw – 50 passes through the feed chamber – 20 or 20’…). Moreover, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. 
	In this case, there is evidence from Womer that the feed chamber can be arranged on the extruder in alternative locations (paragraph [0029] extruder function in a horizontal position). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the feed chamber such that it is positioned since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
	One would have been motivated to rearrange the feed chamber because with an off-vertical orientation of the extruder, pellets can freely flow with a pre-feed flight 
	Additionally, see Office Action below for new grounds of rejection with same and additional references as necessitated by amendments. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Thomson (US 2003/0075833).
Regarding Claim 1, Womer discloses a plasticization device (paragraphs [0003] [0070] plasticating machines; discharge of plasticated molten extrudate or melt for printing) comprising:

a spiral screw configured to rotate inside the cylinder (Fig. 1 paragraphs [0054] [0065] screw – 50; …features of the screw – 50…defining a helical valley – 65 forming a channel – 59 with helical path – 58 bound by the flight – 56 the root core surface – 55 of the screw);
a nozzle configured to discharge the material plasticized inside the cylinder (Fig. 1 paragraphs [0014] [0070] extrusion nozzle mounted at the output end of the extrusion barrel; extrusion nozzle – 80); 
a heating unit provided between the supply port in the cylinder and the nozzle (Fig. 1 paragraph [0074]...start of the heating element – 88 is located after a short feed section – 57…to the extrusion nozzle – 80);
a screw drive unit including a motor configured to rotate the screw (Fig. 1 paragraphs [0028] [0054]…plasticizing screw is preferably rotatable using different types of torque-drive mechanisms…spindle or other torque drive providing mechanism – 14); and
a case configured to accommodate at least a part of the screw drive unit and a first refrigerant flow path  formed inside the case as a hole in the case (Figs. 1, 9  paragraphs [0060] [0064] air can be circulated …inside of the sleeve-shield – 28 and the drive-shaft portion – 52, for additional cooling…; …drive-shaft portion – 52 of the screw – 50 passes through the feed chamber – 20 or 20’ and is mounted for rotation through a bearing-seal housing – 18…)


Thomson discloses in an apparatus for injection molding of multilayered articles (abstract), a primary feed throat and an additional secondary feed throat provided downstream of the primary feed throat (paragraph [0013]) whereby these feed throats, especially the secondary feed throat acts as a supply port positioned on a side of the cylinder such that the cylinder extends horizontally to the right and to the left of these ports (Fig. 3 paragraph [0037] barrel – 10 two feed throats – 14, 24). However, these are arranged in a horizontal arrangement and not vertical such that the cylinder extends above and below the supply port as recited by the claim.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the cylinder vertically such that it extends above and below the supply port since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
One would have been motivated to rearrange the injection molded cylinder either vertically or horizontally relative to the supply ports for the purpose of allowing supplied materials to freely flow through the supply ports by gravitation (Womer, paragraph [0019])
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Womer to incorporate the disclosure of Thomson whereby a cylinder in a plasticization device has a supply port, as disclosed by Womer, and to also consider that this supply port  is positioned on a side of the cylinder such that the cylinder extends above and below the 

Regarding Claim 7, Womer and Thomson disclose all the limitations of Claim 1 and further discloses that the cylinder includes a heat insulating portion between the supply port and the heating unit and the heat insulating portion has a lower heat conductivity than the cylinder (paragraph [0024] feeder chamber...made with…material having low thermal conductivity…intended to insulate the feed chamber from the heat of the barrel so that pellets are not pre-melted in the feed chamber).

Regarding Claims 8 and 9, Womer and Thomson disclose a three-dimensional shaping device (paragraph [0002] this invention relates to an extruder for 3D printing or other application from which a resin extrudes or flows for deposit) comprising: 
a cylinder (Fig. 1 paragraph [0054] cylindrical extrusion barrel – 30) having a supply port through which a material is supplied (Fig. 9 paragraphs [0016] [0050]…continuous feed of plastic pellets to the printer head; secondary port opening (in addition to a top feed opening in the feed chamber)); 
a spiral screw configured to rotate inside the cylinder (Fig. 1 paragraphs [0054] [0065] screw – 50; …features of the screw – 50…defining a helical valley 
a nozzle configured to discharge the material plasticized inside the cylinder (Fig. 1 paragraphs [0014] [0070] extrusion nozzle mounted at the output end of the extrusion barrel; extrusion nozzle – 80); 
a heating unit provided between the supply port in the cylinder and the nozzle (Fig. 1 paragraph [0074]...start of the heating element – 88 is located after a short feed section – 57…to the extrusion nozzle – 80);
a screw drive unit including a motor configured to rotate the screw (Fig. 1 paragraphs [0028] [0054]…plasticizing screw is preferably rotatable using different types of torque-drive mechanisms…spindle or other torque drive providing mechanism – 14); and
a case configured to accommodate at least a part of the screw drive unit and having a first refrigerant flow path (Fig.1 paragraph [0060] air can be circulated …inside of the sleeve-shield – 28 and the drive-shaft portion – 52, for additional cooling…).
and a control unit configured to control the motor (paragraph [0061]…servo-controller and the heating unit (Fig. 6 paragraphs [0026] [0061] …servo-controller and temperature controller may be combined in a single system controller – 114).
However, Womer does not disclose explicitly that the supply port is positioned such that the cylinder extends above and below the supply port.
Thomson discloses in an apparatus for injection molding of multilayered articles, a primary feed throat and an additional secondary feed throat provided downstream of the primary feed throat (paragraph [0013]) whereby these feed 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the cylinder vertically such that it extends above and below the supply port since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
One would have been motivated to rearrange the injection molded cylinder either vertically or horizontally relative to the supply ports for the purpose of allowing supplied materials to freely flow through the supply ports by gravitation (Womer, paragraph [0019])
Moreover, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Womer to incorporate the disclosure of Thomson whereby a cylinder in a plasticization device has a supply port, as disclosed by Womer, to also consider that this supply port  is positioned on a side of the cylinder such that the cylinder extends above and below the supply ports (or rearranged to be extended to the left or to the right of the supply port), as disclosed by Thomson.
One would have been motivated to consider this combination because a feeder that is positioned on the side of a cylinder can allow for a more controlled rate of feeding 

As to Claim 9, Thomson discloses that it is an injection molding device (abstract). 

2. 	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Womer (US 2017/0291364) and Thomson (US 2003/0075833) as applied to Claim 1 above, and further in view of Hendry (US 2,705,342).
Regarding Claim 2, Womer and Thomson disclose all the limitations of Claim 1 and Womer further discloses that the cylinder includes a first portion and a second portion, the first portion including a supply port and a first refrigerant path  and a heating unit is provided between the supply portion in the cylinder and the nozzle (Fig. 1 paragraph [0074]...start of the heating element – 88 is located after a short feed section – 57…to the extrusion nozzle – 80) whereby the area between the supply portion and the nozzle can be considered a second portion (see Figure 1 below) but neither Womer or Thomson disclose a second refrigerant flow path in a first portion.


    PNG
    media_image2.png
    702
    597
    media_image2.png
    Greyscale


Hendry discloses an injection molding machine having a horizontal feeding mechanism comprising a cylinder with a spiral screw (Col. 6:ll.30-45) with a first refrigerant flow path formed inside the case as a hole in the case (Figs. 2, 4, 5 Col. 9 ll. 32-37 slot – 110 so as to form a continuous passage between the inlet tube – 107 and outlet – 108).  Hendry also discloses a first portion which includes a supply port (Figs. 1, 2 horizontal feeding mechanism – 1 includes a central chamber – 3, enclosed by a housing – 4 consisting of an inward member – 5, central member – 6 and outward member – 7…) 
[AltContent: textbox (First portion)][AltContent: rect]
    PNG
    media_image3.png
    754
    244
    media_image3.png
    Greyscale



[AltContent: arrow] and a second portion which is provided with a heating unit (Col. 8 ll. 7174 heating units – 103) between the supply port in the cylinder and the nozzle (Fig. 1, Col. 7 ll. 33-35 vertical compression chamber – 2 see Figure 1 area below).
[AltContent: textbox (Second portion)]
[AltContent: rect]			
    PNG
    media_image4.png
    401
    577
    media_image4.png
    Greyscale


Additionally, Hendry discloses that these include a first portion of a cylinder (Fig. 2 Col. 9:ll.22-24 cooling effected by passing a coolant through a number of passageways in the housing structure) (Figs. 2 the inward housing member – 5 is equipped with an inlet tube – 107, an outlet tube - 108) but, moreover, Hendry also discloses a second refrigerant flow path in this first portion (Fig. 4 Col. 9 ll. 42-43 cooling is provided in the head – 32 by means of a circular groove – 114).





[AltContent: arrow] Figure 2 shown below, Figure 4 is viewed through axis - arrow:
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Second refrigerant flow path)][AltContent: arrow][AltContent: textbox (First refrigerant flow path)]
    PNG
    media_image3.png
    754
    244
    media_image3.png
    Greyscale

			
    PNG
    media_image5.png
    645
    592
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosure of Womer and Thomson to incorporate the disclosure of Hendry whereby a plasticization device comprising a cylinder having a supply port positioned on a side of the cylinder such that the cylinder extends above and below the supply port as disclosed by Womer and Thomson, would also consider that the cylinder includes a first portion and a second portion, the first portion including a supply port and a first refrigerant path and the second portion is provided with the heating unit, as disclosed by Hendry.
One with ordinary skill in the art would consider this because in this way further cooling is effected so that the jackets increase the temperature of the material but it will be at a point substantially below the temperature at which the material will decompose (Col. 14 ll.4-8).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]Regarding Claims 3 and 4, Womer, Thomson and Hendry disclose all the limitations of Claims 2 and 3, respectively, and Hendry further discloses that the second refrigerant flow path communicates with the first refrigerant flow path (Fig. 4, 5 Col. 9 ll. 37 inlet tube – 107, an outlet tube – 108 and a plurality of intermediate tubes – 109 to a different adjacent tube on each of it sends by a slot – 110 so as to form a continuous passage between the inlet tube – 107 and the outlet tube – 108)  and that the first and second refrigerant flow paths are configured so that a refrigerant flow from the second refrigerant flow path the first refrigerant flow path (Fig. 2 shows intermediate tubes – 109  connecting second refrigerant flow path – fig. 6 with first refrigerant flow path fig. 5).
[AltContent: textbox (Second refrigerant flow path)][AltContent: textbox (First refrigerant flow path)][AltContent: rect][AltContent: rect]		
    PNG
    media_image6.png
    303
    354
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    301
    325
    media_image7.png
    Greyscale
                 
    PNG
    media_image8.png
    327
    279
    media_image8.png
    Greyscale

         See axis views above (V-V and VI-VI)                             
Regarding Claim 5, Womer, Thomson and Hendry disclose all the limitations of Claim 2 and Hendry further discloses that the first portion of a cylinder (Fig. 2 Col. 9:ll.22-24 cooling effected by passing a coolant through a number of passageways in the housing structure) (Figs. 2 the inward housing member – 5 is equipped with an inlet tube – 107, an outlet tube - 108) but moreover, Hendry teaches that this first portion has a first region (Fig. 7 Col. 9:ll.59-61 a tube – 119 open at its inward end , is positioned with the opening – 118 and terminates a short distance from the inward end of the central passageway – 117) and a second region that has a longer distance between the first region and the supply port (Fig. 2 Col. 9:ll.25-28…outward housing member – 7 adjacent the collar – 10 is equipped with a pair of horizontally disposed tubular canals – 105), 
and the refrigerant flow path is disposed more densely in the first region or the first portion of the cylinder than in the second region of the first portion of the cylinder (See Figs. 2, 7 Col. 9:ll. 61-64; ll.25-31 first region is the tube – 119 terminating a short distance from the inward end with rings of coolant while region are discrete canals – 105).

	

[AltContent: rect][AltContent: arrow][AltContent: textbox (Second region)][AltContent: textbox (First region)][AltContent: arrow][AltContent: rect]
    PNG
    media_image3.png
    754
    244
    media_image3.png
    Greyscale


		
    PNG
    media_image9.png
    304
    1056
    media_image9.png
    Greyscale


Regarding Claim 6, Womer, Thomson and Hendry disclose all the limitations of Claim 2 and Hendry discloses an injection molding machine having a horizontal feeding mechanism comprising a cylinder with a spiral screw (Col. 6:ll.30-45) with cooling effected by passing a coolant through a number of passageways in the housing structure (Col. 9:ll.22-24). 
Additionally, Hendry discloses that the first portion has a third region (Figs. 2, 6 Col. 9:ll.42-46 head – 32 where Figure 6 is a sectional view – VI-VI of Figure 2 See below) and a fourth region having a distance from the second portion longer than a distance between the third region and the second portion  - see below - (Figs. 2, 4, 5  Col. 9:ll.32-37 inward housing member – 5 where Figures 4 and 5 are sectional views of IV-IV and V-V of Figure 2),


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]                       
    PNG
    media_image10.png
    276
    240
    media_image10.png
    Greyscale

[AltContent: textbox (Third region)][AltContent: textbox (Fourth region)]	

		
    PNG
    media_image11.png
    611
    517
    media_image11.png
    Greyscale
				
    PNG
    media_image12.png
    249
    255
    media_image12.png
    Greyscale

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712